Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                   No. 04-17-00372-CV

                  Layla Claire Martin OSLEY and Milton J. Flick, Trustee,
                                        Appellants

                                             v.

                                Doris Jacqueline NAYLOR,
                                         Appellee

               From the 343rd Judicial District Court, McMullen County, Texas
                            Trial Court No. M-14-0035-CV-C-1
                      Honorable Starr Boldrick Bauer, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We tax costs of court for this appeal against appellants Layla Claire Martin Osley
and Milton J. Flick, Trustee.

       SIGNED August 22, 2018.


                                              _____________________________
                                              Patricia O. Alvarez, Justice